FILED
                                                                            Mar 30 2016, 9:17 am

                                                                                  CLERK
                                                                            Indiana Supreme Court
                                                                               Court of Appeals
                                                                                 and Tax Court




      ATTORNEYS FOR APPELLANT                                   ATTORNEY FOR APPELLEE
      David F. McNamar                                          Dennis F. Cantrell
      McNamar & Associates, P.C.                                Cantrell Strenski & Mehringer
      Indianapolis, Indiana                                     LLP
                                                                Indianapolis, Indiana
      Guy O. Kornblum
      Kornblum, Cochran, Erickson,
      Harbison, LLP
      San Francisco, California



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Troy Jonas,                                               March 30, 2016
      Appellant-Plaintiff,                                      Court of Appeals Case No.
                                                                29A02-1510-PL-1761
              v.                                                Appeal from the
                                                                Hamilton Superior Court
      State Farm Life Insurance                                 The Honorable
      Company,                                                  Daniel J. Pfleging, Judge
      Appellee-Defendant.                                       Trial Court Cause No.
                                                                29D02-1504-PL-2825



      Kirsch, Judge.


[1]   Troy Jonas (“Jonas”) appeals the trial court’s order granting summary

      judgment in favor of State Farm Life Insurance Company (“State Farm”).

      Jonas raises the following restated issue for our review: whether the trial court

      erred when it determined that Jonas entered into a settlement agreement with
      Court of Appeals of Indiana | Opinion 29A02-1510-PL-1761 | March 30, 2016                     Page 1 of 16
      State Farm and then refused to follow through with the agreement, which

      constituted a breach of the settlement agreement.


[2]   We affirm.


                                  Facts and Procedural History
[3]   In May 2007, Jonas and his then-wife Jennifer Jonas (“Jennifer”) purchased

      reciprocal life insurance policies from State Farm. At that time, Jonas and

      Jennifer lived in Texas, and the policies were purchased there. Jonas owned

      the policy on his life with Jennifer as the primary beneficiary, and Jennifer

      owned the policy on her life with Jonas as the primary beneficiary. The

      couple’s children were the secondary beneficiaries on both policies. Pursuant to

      the policies, in the event of the death of either Jonas or Jennifer while insured

      under the policy, State Farm promised to pay death benefits with a face value of

      $1,000,000.00 to the beneficiary. In pertinent part, Jennifer’s policy (“the

      Policy”) provided as follows:


              OWNERSHIP PROVISIONS


              Owner. The Owner is as named in the Application, unless
              changed. You may exercise any policy provision only by
              Request and while the Insured is alive, subject to the rights of any
              assignee that we have on record and to the rights of any
              irrevocably designated Beneficiary. The Successor Owner will
              become the Owner of this Policy if you die while this Policy is in
              force.


              Change of Owner/Successor Owner. You may change the
              Owner or Successor Owner by Request while the Insured is alive
      Court of Appeals of Indiana | Opinion 29A02-1510-PL-1761 | March 30, 2016   Page 2 of 16
              and this Policy is in force. The change will take effect the date
              you sign the Request, but the change will not affect any action we
              have taken before we receive the Request. A change of Owner or
              Successor Owner does not change the Beneficiary Designation.


              Beneficiary Designation. This is as shown in the Application,
              unless you have made a change by Request. . . .


              Change of Beneficiary Designation. You may make a change
              by Request while the Insured is alive and while this Policy is in
              force. The change will take effect the date the Request is signed,
              but the change will not affect any action we have taken before we
              receive the Request.


      Appellant’s App. at 16-17; Appellee’s App. at 145-46. The Policy further stated:


              Method 1 (One Sum Method). We will pay the Proceeds in one
              sum. Interest will be paid from the date of the Insured’s death to
              the date of payment. The interest rate will be the greater of 2% a
              year or the interest rate required by law, if applicable.


      Appellant’s App. at 17; Appellee’s App. at 146.


[4]   On August 9, 2011, Jonas and Jennifer were divorced by a court in Texas.

      Pursuant to the Final Decree of Divorce (“the Decree”), Jennifer was ordered

      to transfer ownership of the Policy to Jonas as part of the property distribution

      and to execute the necessary forms with State Farm within ten days of the

      Decree to do so. Appellant’s App. at 19; Appellee’s App. at 192. Jennifer did not

      execute the necessary forms with State Farm in compliance with either the

      Decree or the Policy. Shortly after the divorce was finalized, Jonas and the

      children moved to Carmel, Indiana.
      Court of Appeals of Indiana | Opinion 29A02-1510-PL-1761 | March 30, 2016   Page 3 of 16
[5]   On August 30, 2012, Jennifer died. On September 4, 2012, Jonas submitted a

      claim to State Farm for the Policy proceeds. Although State Farm agreed that

      the beneficiary of the Policy was entitled to the payment of the proceeds, it

      recognized that there was uncertainty under Texas law concerning how the

      Decree affected the manner of disbursement and to whom the Policy proceeds

      were to be paid. Therefore, on October 17, 2012, State Farm filed a

      “Complaint for Interpleader and Declaratory Relief” with the Southern District

      Court of Indiana. Appellee’s App. at 218-22. In that filing, State Farm stated it

      was willing to remit the Policy proceeds to the Clerk of the District Court and

      requested the District Court to direct State Farm to do so pending the District

      Court’s determination of the proper distribution of the proceeds to eliminate the

      risk of multiple liabilities for such payment. Id. at 221.


[6]   On May 1, 2013, State Farm filed a “Motion to Interplead Funds,” seeking an

      entry of an order authorizing it to interplead the Policy proceeds plus the

      Policy’s contractual interest calculated at 2% from the date of Jennifer’s death

      to the date of the District Court’s order “to be held for the benefit of the parties .

      . . until the Court makes a determination as to how the insurance proceeds shall

      be disbursed.” Id. at 224. On June 11, 2013, the District Court issued an

      “Entry Regarding Pending Motions,” in which it granted State Farm’s Motion

      to Interplead Funds, ruling that, because the facts known to State Farm created

      a reasonable doubt as to who the proper beneficiary of the Policy was, it was

      proper under Texas law for State Farm to file an interpleader action instead of

      paying the proceeds to Jonas. Further, the District Court ordered that State


      Court of Appeals of Indiana | Opinion 29A02-1510-PL-1761 | March 30, 2016   Page 4 of 16
      Farm did not have to pay the 18% interest damages under Texas insurance law,

      as Jonas claimed, but only the 2% as provided under the Policy. Id. at 232-33.

      On June 17, 2013, State Farm deposited the Policy proceeds in the amount of

      $1,016,216.78 per the District Court’s order with the Clerk of the Court.


[7]   On October 22, 2013, State Farm filed a motion, seeking to be dismissed from

      the interpleader action with prejudice after complying with the District Court’s

      order to interplead the Policy proceeds. Jonas filed an objection to this motion,

      but the District Court granted State Farm’s motion and dismissed State Farm

      with prejudice from the action. In December 2013, Jonas and the guardian ad

      litem for the children entered into an agreement, in which Jonas agreed to

      disburse $150,000.00 into an irrevocable trust for the children. In February

      2014, after approving the agreement, the District Court entered a final judgment

      and ordered the Policy proceeds to be disbursed. On March 4, 2014, Jonas filed

      an appeal with the Seventh Circuit.


[8]   On April 15, 2014, State Farm and Jonas reached a verbal settlement agreement

      to settle all of Jonas’s claims for $60,000.00. State Farm sent Jonas’s counsel a

      proposed Final Release Agreement, which included a confidentiality provision.

      On April 21, 2014, Jonas’s counsel sent the following email to State Farm:

              I have emailed the proposed release you sent me both to my
              client and to Rocco Spagna at the 7th Circuit. I advised him as
              to our disagreement about the confidentiality clause in this
              proposed agreement. My client desires me to withdraw our offer
              to settle and proceed with the appeal. I have asked him to hold
              off on that until the end of today. He also agrees with me as to

      Court of Appeals of Indiana | Opinion 29A02-1510-PL-1761 | March 30, 2016   Page 5 of 16
               the confidentiality clause. As a result, if we do not have an
               agreement by the end of business today, we will withdraw our
               offer to settle for the $60,000.00 and proceed to file our brief with
               this appeal. The settlement includes the removal of any
               confidentiality clause in the proposed release that you sent to me.
               Thank you.


       Appellee’s App. at 254. Later that day, State Farm’s counsel responded to the

       email and stated: “State Farm agrees to remove the confidentiality paragraph.”

       Id. A minute later, Jonas’s counsel emailed a response and replied: “Fine.

       When can my client expect to be paid?” Id.


[9]    On April 28, 2014, State Farm’s counsel sent an email to Jonas’s counsel,

       stating, “I received the settlement check from State Farm and I am putting it in

       the mail to you now. Attached is the Release that we agreed upon. Please have

       it executed and please file the dismissal pleadings with the 7th Circuit.” Id. at

       256. On April 29, Jonas’s counsel emailed a response and informed State Farm

       that Jonas was withdrawing from the agreed-upon settlement. Id. at 259. Jonas

       pursued his appeal with the Seventh Circuit, which vacated the judgment of the

       District Court and remanded the case with instructions to dismiss for lack of

       subject matter jurisdiction.


[10]   On April 13, 2015, Jonas filed a complaint against State Farm in Hamilton

       Superior Court, alleging that State Farm owed him interest and attorney fees

       and that State Farm committed bad faith and owed punitive damages. Jonas

       filed a motion for partial summary judgment, requesting judgment in his favor

       regarding his claim for interest and attorney fees. State Farm filed a

       Court of Appeals of Indiana | Opinion 29A02-1510-PL-1761 | March 30, 2016   Page 6 of 16
       counterclaim against Jonas, alleging that Jonas breached the terms of the

       settlement agreement and seeking enforcement of the agreement. State Farm

       filed a cross-motion for summary judgment, requesting judgment in its favor to

       enforce the terms of the settlement agreement. After a hearing on the motions,

       the trial court issued its findings of fact and conclusions thereon, granting

       summary judgment in favor of State Farm. Jonas now appeals.


                                       Discussion and Decision
[11]   When reviewing the grant of summary judgment, our standard of review is the

       same as that of the trial court. FLM, LLC v. Cincinnati Ins. Co., 973 N.E.2d
1167, 1173 (Ind. Ct. App. 2012) (citing Wilcox Mfg. Grp., Inc. v. Mktg. Servs. of

       Ind., Inc., 832 N.E.2d 559, 562 (Ind. Ct. App. 2005)), trans. denied. We stand in

       the shoes of the trial court and apply a de novo standard of review. Id. (citing

       Cox v. N. Ind. Pub. Serv. Co., 848 N.E.2d 690, 695 (Ind. Ct. App. 2006)). Our

       review of a summary judgment motion is limited to those materials designated

       to the trial court. Ind. Trial Rule 56(H); Missler v. State Farm, 41 N.E.3d 297,

       301 (Ind. Ct. App. 2015). Summary judgment is appropriate only where the

       designated evidence shows there are no genuine issues of material fact and the

       moving party is entitled to judgment as a matter of law. T.R. 56(C). For

       summary judgment purposes, a fact is “material” if it bears on the ultimate

       resolution of relevant issues. FLM, 973 N.E.2d at 1173. We view the pleadings

       and designated materials in the light most favorable to the non-moving party.

       Id. Additionally, all facts and reasonable inferences from those facts are



       Court of Appeals of Indiana | Opinion 29A02-1510-PL-1761 | March 30, 2016   Page 7 of 16
       construed in favor of the non-moving party. Id. (citing Troxel Equip. Co. v.

       Limberlost Bancshares, 833 N.E.2d 36, 40 (Ind. Ct. App. 2005), trans. denied).


[12]   A trial court’s grant of summary judgment is clothed with a presumption of

       validity, and the party who lost in the trial court has the burden of

       demonstrating that the grant of summary judgment was erroneous. Id. Where

       a trial court enters specific findings and conclusions, they offer insight into the

       rationale for the trial court’s judgment and facilitate appellate review, but are

       not binding upon this court. Id. We will affirm upon any theory or basis

       supported by the designated materials. Id.


[13]   The party moving for summary judgment bears the initial burden to

       demonstrate the absence of any genuine issue of fact as to a determinative issue.

       Hughley v. State, 15 N.E.3d 1000, 1003 (Ind. 2014). The burden then shifts to

       the non-movant to present contrary evidence showing an issue for the trier of

       fact. Id. “Although the non-moving party has the burden on appeal of

       persuading us that the grant of summary judgment was erroneous, we carefully

       assess the trial court’s decision to ensure that he was not improperly denied his

       day in court.” McSwane v. Bloomington Hosp. & Healthcare Sys., 916 N.E.2d 906,

       909-10 (Ind. 2009) (internal quotation marks omitted).


[14]   Jonas argues that the trial court erred in granting summary judgment in favor of

       State Farm. He asserts that the trial court erroneously found that there was a

       valid settlement agreement between him and State Farm because there was no

       meeting of the minds and the agreement was not in writing or signed by the


       Court of Appeals of Indiana | Opinion 29A02-1510-PL-1761 | March 30, 2016   Page 8 of 16
       parties. Jonas also contends that State Farm waived any argument that there

       was a settlement agreement when it failed to raise the issue to the Seventh

       Circuit. He further alleges that all matters of settlement discussion in the

       Seventh Circuit proceedings were confidential, and State Farm violated these

       provisions when it raised the settlement issue to the trial court. Additionally,

       Jonas argues that Texas law clearly granted him the full amount of damages he

       requested, and the trial court erred in not awarding him the 18% interest and

       attorney fees he requested.


[15]   “Indiana strongly favors settlement agreements and if a party agrees to settle a

       pending action, but then refuses to consummate his settlement agreement, the

       opposing party may obtain a judgment enforcing the agreement.” Sands v. Helen

       HCI, LLC, 945 N.E.2d 176, 180 (Ind. Ct. App. 2011) (citing Georgos v. Jackson,

       790 N.E.2d 448, 453 (Ind. 2003)), trans. denied. Settlement agreements are

       governed by the same general principles of contract law as other agreements.

       Id. Generally, a settlement agreement is not required to be in writing. Id. The

       existence of a contract is a question of law, and the basic requirements of a

       contract are offer, acceptance, consideration, and “a meeting of the minds of

       the contracting parties.” Batchelor v. Batchelor, 853 N.E.2d 162, 165 (Ind. Ct.

       App. 2006). When determining if a contract is enforceable, we must consider

       two interrelated areas: intent to be bound and definiteness of terms. Sands, 945
N.E.2d at 180. In order to render a contract enforceable, only the essential

       terms need be included. Id. Whether the parties intended to execute a




       Court of Appeals of Indiana | Opinion 29A02-1510-PL-1761 | March 30, 2016   Page 9 of 16
       subsequent written document is relevant to the determination of intent to be

       bound. Id.


[16]   An agreement to settle a claim in federal court is enforced just as any other

       contract. Dillard v. Starcom Int’l, Inc., 483 F.3d 503, 506 (7th Cir. 2007). State

       law governs whether a contract to settle a case was made. Id. While some

       litigants believe that “they can change their mind at any time before they

       actually sign the settlement agreement[,] . . . that perception is often unfounded

       in the law.” Pohl v. United Airlines, Inc., 213 F.3d 336, 337 (7th Cir. 2000)

       (affirming district court’s enforcement of settlement agreement).


[17]   Here, the following evidence was designated to the trial court by State Farm.

       On April 15, 2014, State Farm and Jonas, through his counsel, reached a verbal

       settlement agreement to settle all of Jonas’s claims for $60,000. State Farm

       then sent Jonas’s counsel a proposed Final Release Agreement that included a

       confidentiality provision. On April 21, 2014, Jonas’s counsel sent an email

       response objecting to the inclusion of the confidentiality provision. In the same

       email, however, counsel for Jonas stated: “As a result, if we do not have an

       agreement by the end of business today, we will withdraw our offer to settle . . .

       .   The settlement includes the removal of any confidentiality clause in the

       proposed release that you sent to me.” Appellee’s App. at 254. Later that same

       day, State Farm’s counsel responded to the email and stated that, “State Farm

       agrees to remove the confidentiality paragraph.” Id. Jonas’s counsel responded

       one minute later, stating, “Fine. When can my client expect to be paid?” Id.

       On April 28, 2014, State Farm’s counsel emailed Jonas’s counsel, attached the

       Court of Appeals of Indiana | Opinion 29A02-1510-PL-1761 | March 30, 2016   Page 10 of 16
       agreed-upon Final Release Agreement without the confidentiality provision,

       and informed him that the settlement check had been received and would be

       placed in the mail. The next day, Jonas’s counsel emailed a response, advising

       State Farm that Jonas was withdrawing from the agreed-upon settlement.


[18]   In his response to State Farm’s motion for summary judgment, Jonas stated

       that, “[d]uring the time of rejection and [State Farm’s] reconsideration, [Jonas]

       decided that the offer of settlement was not a good one for him and therefore

       rejected it totally.” Appellee’s App. at 260. In support of this, Jonas cited to his

       affidavit, where he averred, “[w]hile I initially thought that I would accept an

       amount, after State Farm’s counsel inserted new matters into what they termed

       a ‘settlement agreement,’ I reconsidered and rejected their proposal.” Appellee’s

       App. at 280-81. Jonas’s evidence, however, does not rebut any of the evidence

       designated by State Farm. Therefore, the evidence was undisputed that Jonas

       entered into a settlement agreement with State Farm and agreed to all of the

       terms of the Final Release Agreement. Jonas’s designated evidence does not

       dispute that his counsel had the authority to bind Jonas to the agreement. The

       evidence established that Jonas agreed to all of the terms of the settlement

       agreement, and the evidence he presented merely showed that he refused to

       follow through with the settlement, which is a breach of the settlement

       agreement. State Farm was therefore entitled to judgment as a matter of law,

       and the trial court did not err in granting summary judgment in its favor.


[19]   Jonas also argues that the settlement agreement was not enforceable because

       Indiana law requires mediated settlement agreements to be in writing and

       Court of Appeals of Indiana | Opinion 29A02-1510-PL-1761 | March 30, 2016   Page 11 of 16
       signed by the parties, citing to Vernon v. Acton, 732 N.E.2d 805, 809 (Ind. 2000)

       (“[W]hen a settlement agreement is reached in mediation, the mediation rules

       required that it shall be reduced to writing and signed.”). However, at the time

       the settlement agreement was reached between Jonas and State Farm, there was

       no pending lawsuit between the parties in any Indiana state court. As our

       Supreme Court stated in Vernon, “[t]he A.D.R. Rules apply only to ‘all civil and

       domestic relations litigation filed’ in Indiana trial courts, subject to certain

       exceptions not relevant to this case.” 732 N.E.2d at 810 n.5 (quoting Ind.

       Alternative Dispute Resolution Rule 1.4). The Indiana Alternative Dispute

       Resolution Rules (“ADR rules”) did not apply to the settlement agreement

       reached between Jonas and State Farm, and therefore, the settlement agreement

       was not required to be in writing or signed by the parties to be enforceable.


[20]   Jonas further contends that, pursuant to the ADR rules, communications

       during negotiations are to be kept confidential, and State Farm was not

       permitted to use the negotiations between it and Jonas as evidence. The above

       analysis applies equally to this argument. The Indiana ADR Rules do not

       apply to the settlement negotiations in this case as there was no pending case in

       Indiana state court at the time of the negotiations.1




       1
         Jonas also contends that all matters of settlement discussion in the Seventh Circuit proceedings were
       confidential and could not be used in any other litigation, citing to the Seventh Circuit’s website discussing its
       settlement conference program. However, Jonas did not argue that State Farm violated these confidentiality
       provisions to the trial court and did not designate any evidence to support such an argument. Our review of
       a summary judgment motion is limited to those materials designated to the trial court. Ind. Trial Rule 56(H).
       We, therefore, cannot look to such evidence in our review.

       Court of Appeals of Indiana | Opinion 29A02-1510-PL-1761 | March 30, 2016                           Page 12 of 16
[21]   Jonas additionally contends that State Farm was barred from enforcing the

       settlement agreement because it did not raise the issue of the settlement

       agreement to the Seventh Circuit. He argues that State Farm has waived the

       issue of enforcing the settlement agreement because it failed to take action to

       enforce the settlement agreement during the proceedings in the Seventh Circuit,

       and because it did not do so, State Farm should be barred from enforcing the

       agreement now.2 In particular, Jonas points to an email from the “‘settlement

       group’ of the Seventh Circuit” that acknowledges that “there was never a

       settlement of this case, that State Farm would not pursue a breach of contract

       suit,” and that the appeal would continue with briefing. Appellant’s Br. at 10.


[22]   In Herrnreiter v. Chicago Hous. Auth., 281 F.3d 634 (7th Cir. 2002), the Seventh

       Circuit stated that “[a]n appeal continues until either (a) the litigants sign a

       mutually satisfactory written agreement that entails the dismissal of the appeal

       under [Federal Rule of Appellate Procedure] 42(b), or (b) the appellant actually

       files a notice of dismissal under Rule 42(b).” 281 F.3d at 637. Neither of these

       actions occurred here, or could have occurred, as State Farm was not the

       appellant in the Seventh Circuit. Therefore, State Farm had no choice at the




       2
         Jonas also argues that State Farm should be barred from arguing the issue of enforcing the settlement
       agreement due to claim preclusion. “Claim preclusion is applicable when a final judgment on the merits has
       been rendered and acts to bar a subsequent action on the same claim between the same parties.” TacCo
       Falcon Point, Inc. v. Atl. Ltd. P'ship XII, 937 N.E.2d 1212, 1218 (Ind. Ct. App. 2010). In the present case, the
       Seventh Circuit did not render a judgment on the merits of the case; instead, it vacated the judgment of the
       District Court and dismissed the case for lack of subject matter jurisdiction. As the Seventh Circuit did not
       reach a decision on the merits, it did not render a judgment that acts “to bar a subsequent action on the same
       claim between the same parties.” Id.



       Court of Appeals of Indiana | Opinion 29A02-1510-PL-1761 | March 30, 2016                          Page 13 of 16
       Seventh Circuit but to allow Jonas’s appeal to continue. Herrnreiter further

       states that, even if State Farm could not seek specific performance of the

       settlement agreement during appeal, it was not precluded from pursuing a suit

       for damages on the oral agreement. Id. at 637-38. However, although “oral

       settlement agreements are enforceable . . . and may form the basis for

       recovery[,] . . . because settlement agreements are contracts, and thus governed

       by state law, those suits must occur in state court unless the parties are of

       diverse citizenship and the stakes exceed $75,000.” Id. at 638. State Farm

       therefore could not file a separate case in federal court to enforce the settlement

       agreement because the amount in controversy would not be met. Even if State

       Farm had filed a case to enforce the settlement agreement in state court, the

       state court would have had no jurisdiction to interfere with the federal appeal. 3


[23]   Even if the doctrine of waiver was applicable, waiver is an intentional

       relinquishment of a known right, which can be done expressly or impliedly.

       Westfield Nat’l Ins. Co. v. Nakoa, 963 N.E.2d 1126, 1132 (Ind. Ct. App. 2012),

       trans. denied. Jonas cites to an email from the Seventh Circuit mediator that

       stated, “State Farm will defend the appeal and not pursue a breach of contract

       action.” Appellant’s App. at 26. This email was sent to Jonas and his counsel,

       but not to State Farm’s counsel. Additionally, the email misstated State Farm’s




       3
         Jonas cites to Welty Bldg. Co. v. Indy Fedreau Co., LLC, 985 N.E.2d 792 (Ind. Ct. App. 2013) for his argument
       that State Farm waived its right to seek enforcement of the settlement agreement. That case, however, did
       not involve a question of enforcement of a settlement agreement; instead, it involved whether a party could
       waive a contractual right to arbitrate a matter after that party had filed a lawsuit for breach of that contractual
       agreement.

       Court of Appeals of Indiana | Opinion 29A02-1510-PL-1761 | March 30, 2016                            Page 14 of 16
       position. That is, in an email sent to the Seventh Circuit mediator from State

       Farm prior to the one sent to Jonas, State Farm stated, “State Farm has

       authorized us to instruct you that it will proceed with the appeal in response to .

       . . Jonas’s decision to not follow through with the settlement agreement.”

       Appellee’s App. at 295. That email from State Farm to the Seventh Circuit did

       not state that State Farm was not pursuing a breach of contract action.

       Therefore, we find that State Farm did not expressly relinquish its right to

       enforce the settlement agreement. The evidence also does not support an

       implied waiver as State Farm did not take any litigation action consistent with a

       waiver of its right. Jonas was the appellant in the Seventh Circuit, and when he

       made the decision to pursue an appeal, State Farm had to defend itself in the

       appeal.


[24]   We, therefore, conclude that no genuine issue of material fact exists as to

       whether a valid settlement agreement existed between State Farm and Jonas

       and as to whether Jonas breached this settlement agreement. Consequently

       State Farm is entitled to judgment as a matter of law to enforce the settlement

       agreement. The trial court did not err in granting summary judgment in favor

       of State Farm.4




       4
         In his Appellant’s Brief, Jonas makes a lengthy argument that, under Texas law, he was entitled to the full
       amount of damages he requested, including penalty interest and attorney fees and relies heavily on the
       Seventh Circuit decision. However, the Seventh Circuit’s decision’s relevant holding was that the “judgment
       of the district court is vacated, and the case is remanded with instructions to dismiss for lack of subject matter
       jurisdiction.” State Farm Life Ins., Co. v. Jonas, 775 F.3d 867, 870 (7th Cir. 2014). When a federal court lacks
       jurisdiction, it cannot proceed to determine the merits of the case. Steel Co. v. Citizens for a Better Env’t, 523
U.S. 83, 94 (1998). Therefore, the Seventh Circuit’s decision could not, and did not, reach the merits of

       Court of Appeals of Indiana | Opinion 29A02-1510-PL-1761 | March 30, 2016                           Page 15 of 16
[25]   Affirmed.


[26]   Mathias, J., and Brown, J., concur.




       whether Jonas was entitled to penalty interest or attorney fees under Texas law. Further, because we have
       determined that Jonas breached an enforceable settlement agreement, we are not required to further analyze
       Jonas’s arguments as to why he believes he is entitled to interest and attorney fees under Texas law.

       Court of Appeals of Indiana | Opinion 29A02-1510-PL-1761 | March 30, 2016                     Page 16 of 16